

ESCROW AGREEMENT
 
This Escrow Agreement (this “Agreement”) is entered into as of December 18,
2007, by and between UFood Restaurant Group, Inc., a Nevada corporation (the
“Company”), and Gottbetter & Partners, LLP (the “Escrow Agent”).
 
WHEREAS, pursuant to an Agreement and Plan of Merger and Reorganization (the
“Merger Agreement”) among the Company, a wholly-owned subsidiary of the Company
(“Acquisition Corp.”) and KnowFat Franchise Company, Inc., a Delaware
corporation (“KnowFat”), KnowFat and Acquisition Corp. have merged (the
“Merger”), with KnowFat being the surviving corporation in the Merger;
 
WHEREAS, as contemplated by the Merger Agreement, the Company has engaged in a
private placement of units (“Units”) of securities of the Company;
 
WHEREAS, the Company agreed to use the net proceeds from the sale of the Units
for purposes described under the “Use of Proceeds” section of the Confidential
Private Placement Memorandum dated October 17, 2007, including applying
$1,000,000 from the net proceeds for public and investor relations programs;
 
WHEREAS, the parties hereto desire to establish an escrow account to provide for
the safekeeping of the Escrowed Funds (as defined herein) until such time as the
Escrowed Funds are released by the Escrow Agent in accordance with the terms and
conditions of this Agreement.
 
All capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Merger Agreement and the other Transaction
Documentation.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1. At the First Closing, the Company shall cause to be deposited $1,000,000 (the
“Escrowed Funds”) with the Escrow Agent pursuant to the following wiring
instructions:


Bank:
 
Citibank, N.A.
 
330 Madison Avenue, New York, New York
ABA Routing #:
 
021000089
Swift Code:
 
CITIUS33
Beneficiary:
 
Gottbetter & Partners, LLP, Attorney Trust Account
Account #:
 
49061322
Reference:
 
“UFood Restaurant Group, Inc. - IR Funds”
     
Gottbetter & Partners Accounting Contact:
 
Vincent DiPaola; telephone: (212) 400-6900; e-mail: vdp@gottbetter.com.



2. The Company agrees that the Escrowed Funds shall be held in escrow by the
Escrow Agent pursuant to this Agreement for its benefit as set forth herein and
that the Escrow Funds shall be used to retain the services of public and
investor relations firms.
 

--------------------------------------------------------------------------------


 
3. The Escrow Agent shall hold and release the Escrowed Funds only in accordance
with the terms and conditions of this Agreement.
 
4. Subject to the provisions of Section 6 herein, the Escrow Agent shall release
the Escrowed Funds as follows:
 
(a) All funds shall be delivered pursuant to written instructions substantially
in the form of Exhibit A hereto (the “Instructions”) signed by the Company.
 
(b) Notwithstanding the above, upon receipt by the Escrow Agent of a final and
non-appealable judgment, order, decree or award of a court of competent
jurisdiction (a “Court Order”), the Escrow Agent shall deliver the Escrowed
Funds in accordance with the Court Order. Any Court Order shall be accompanied
by an opinion of counsel for the party presenting the Court Order to the Escrow
Agent (which opinion shall be satisfactory to the Escrow Agent) to the effect
that the court issuing the Court Order has competent jurisdiction and that the
Court Order is final and non-appealable.
 
(c) The Company acknowledges that the only terms and conditions upon which the
Escrowed Funds are to be released are set forth in this Agreement. The Company
reaffirms its agreement to abide by the terms and conditions of this Agreement
with respect to the release of the Escrowed Funds. Any dispute with respect to
the release of the Escrowed Funds shall be resolved pursuant to Section 6 herein
or by agreement between the parties.
 
5. The Escrow Agent’s duties and responsibilities shall be subject to the
following terms and conditions:
 
(a) The Company acknowledges and agrees that the Escrow Agent (i) shall not be
responsible for or bound by, and shall not be required to inquire into whether
the Company is entitled to receipt of the Escrowed Funds pursuant to any other
agreement or otherwise; (ii) shall be obligated only for the performance of such
duties as are specifically assumed by the Escrow Agent pursuant to this
Agreement; (iii) may rely on and shall be protected in acting or refraining from
acting upon any written notice, instruction, instrument, statement, request or
document furnished to it hereunder and believed by the Escrow Agent in good
faith to be genuine and to have been signed or presented by the proper person or
party, without being required to determine the authenticity or correctness of
any fact stated therein or the propriety or validity or the service thereof;
(iv) may assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the property held by Escrow Agent hereunder any greater degree
of care than the Escrow Agent gives its own similar property, but in no event
less than a reasonable amount of care; and (vi) may consult with counsel
satisfactory to the Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by the Escrow Agent hereunder in good faith and in accordance with
the opinion of such counsel.
 
(b) The Company acknowledges that the Escrow Agent is acting solely as a
stakeholder at its request and that the Escrow Agent shall not be liable for any
action taken by Escrow Agent in good faith and believed by the Escrow Agent to
be authorized or within the rights or powers conferred upon the Escrow Agent by
this Agreement. The Company agrees to indemnify and hold harmless the Escrow
Agent and any of the Escrow Agent’s partners, employees, agents and
representatives for any action taken or omitted to be taken by the Escrow Agent
or any of them hereunder, including the fees of outside counsel and other costs
and expenses of defending itself against any claim or liability under this
Agreement, except in the case of gross negligence or willful misconduct on the
part of the Escrow Agent committed in its capacity as Escrow Agent under this
Agreement. The Escrow Agent shall owe a duty only to the Company under this
Agreement and to no other person.
 
2

--------------------------------------------------------------------------------


 
(c) The Company agrees to reimburse the Escrow Agent for outside counsel fees,
to the extent authorized hereunder and incurred in connection with the
performance of its duties and responsibilities hereunder.
 
(d) The Escrow Agent may at any time resign as Escrow Agent hereunder by giving
five (5) days prior written notice of resignation to the Company. Prior to the
effective date of the resignation as specified in such notice, the Company will
issue to the Escrow Agent an instruction authorizing delivery of the Escrowed
Funds to a substitute escrow agent selected by the Company. If no successor
escrow agent is named by the Company, the Escrow Agent may apply to a court of
competent jurisdiction in the State of New York for appointment of a successor
escrow agent, and to deposit the Escrowed Funds with the clerk of any such
court.
 
(e) The Escrow Agent does not have and will not have any interest in the
Escrowed Funds, but is serving only as escrow agent in connection therewith,
having only possession thereof.
 
(f) This Agreement sets forth exclusively the duties of the Escrow Agent with
respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.
 
(g) The provisions of this Agreement shall survive the resignation of the Escrow
Agent or the termination of this Agreement.
 
6. Resolution of disputes arising under this Agreement shall be subject to the
following terms and conditions:
 
(a) If any dispute shall arise with respect to the delivery, ownership, right of
possession or disposition of the Escrowed Funds, or if the Escrow Agent shall in
good faith be uncertain as to its duties or rights hereunder, the Escrow Agent
shall be authorized, without liability to anyone, to (i) refrain from taking any
action other than to continue to hold the Escrowed Funds pending receipt of an
Instruction from the Company, or (ii) deposit the Escrowed Funds with any court
of competent jurisdiction in the State of New York, in which event the Escrow
Agent shall give written notice thereof to the Company and shall thereupon be
relieved and discharged from all further obligations pursuant to this Agreement.
The Escrow Agent may, but shall be under no duty to, institute or defend any
legal proceedings which relate to the Escrowed Funds. The Escrow Agent shall
have the right to retain counsel if it becomes involved in any disagreement,
dispute or litigation on account of this Agreement or otherwise determines that
it is necessary to consult counsel.
 
3

--------------------------------------------------------------------------------


 
(b) The Escrow Agent is hereby expressly authorized to comply with and obey any
Court Order. In case the Escrow Agent obeys or complies with a Court Order, the
Escrow Agent shall not be liable to the Company or to any other person, firm,
corporation or entity by reason of such compliance.
 
7. The escrow established hereby shall terminate upon the delivery by the Escrow
Agent of all of the Escrowed Funds in accordance with this Agreement.
 
8. The Escrowed Funds shall neither be held in an interest bearing account nor
will interest be payable in connection therewith.
 
9. Notices. All notices, instructions and other communications given hereunder
or in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) via a reputable nationwide overnight
courier service, in each case to the address set forth below. Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service.
 
If to the Company:


UFood Restaurant Group, Inc.
255 Washington Street, Suite 100
Newton, MA 02458
Attn: George Naddaff, Chief Executive Officer
Facsimile: (617) 787-6010


with a copy to (which shall not constitute notice hereunder):


Robinson & Cole LLP
695 East Main Street
Stamford, CT 06904
Attn: Richard A. Krantz, Esq.
Facsimile: (203) 462-7599


If to the Escrow Agent:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Attn: Adam S. Gottbetter, Esq.
Facsimile: (212) 400-6901
 
4

--------------------------------------------------------------------------------




Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, telecopy or
ordinary mail), but no such notice, instruction or communication shall be deemed
to have been delivered unless and until it is actually received by the party to
whom it was sent. Any party may change the address to which notices,
instructions or communications are to be delivered by giving the other parties
to this Agreement notice thereof in the manner set forth in this Section 9.
 
10. General.
 
(a) Governing Law; Assigns. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to
conflict-of-law principles and shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.
 
(b) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
(c) Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements or understandings, written or oral, between
the parties with respect to the subject matter hereof.
 
(d) Waivers. No waiver by any party hereto of any condition or of any breach of
any provision of this Agreement shall be effective unless in writing. No waiver
by any party of any such condition or breach, in any one instance, shall be
deemed to be a further or continuing waiver of any such condition or breach or a
waiver of any other condition or breach of any other provision contained herein.
 
(e) Amendment. This Agreement may be amended only with the written consent of
the Company and the Escrow Agent.
 
(f) Consent to Jurisdiction and Service. The parties hereby absolutely and
irrevocably consent and submit to the jurisdiction of the courts in the State of
New York and of any federal court located in the State of New York in connection
with any actions or proceedings brought against any party hereto by the Escrow
Agent arising out of or relating to this Agreement. In any such action or
proceeding, the parties hereby absolutely and irrevocably waive personal service
of any summons, complaint, declaration or other process and hereby absolutely
and irrevocably agree that the service thereof may be made by certified or
registered first-class mail directed to such party, at their respective
addresses in accordance with Section 9 hereof.
 
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Escrow Agreement as of
the day and year first above written.

       
UFOOD RESTAURANT GROUP, INC.
 
   
   
  By:   /s/ George Naddaff  

--------------------------------------------------------------------------------

Name: George Naddaff
Title: Chief Executive Officer

 

        GOTTBETTER & PARTNERS, LLP  
   
   
  By:   /s/ Adam Gottbetter  

--------------------------------------------------------------------------------

Name: Adam S. Gottbetter
Title: Partner

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Form of Instructions




Mr. Adam S. Gottbetter
Gottbetter & Partners, LLP
488 Madison Ave., 12th Floor
New York, NY 10022-5718
Phone: 212-400-6900
Facsimile: 212-400-6901


Re: UFood Restaurant Group, Inc.


Dear Mr. Gottbetter:


With respect to the Escrow Agreement by and between UFood Restaurant Group, Inc.
and Gottbetter & Partners, LLP, as escrow agent, we hereby authorize the release
of the Escrowed Funds to the following public and investor relations firms:


Name of Firm
 
Amount
                                         

 

        UFOOD RESTAURANT GROUP, INC.  
   
   
  By:      

--------------------------------------------------------------------------------

Name: George Naddaff
Title: Chief Executive Officer

 